PER CURIAM.
We affirm, except as to the award of attorney’s fees.
We reverse the attorney’s fees portion of the final judgment as it lacks the specificity required by Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985), and remand so the trial judge can make written findings as to the factors used in his determination of the attorney’s fees awarded the former wife.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED FOR FURTHER PROCEEDINGS CONSISTENT WITH THIS OPINION.
GUNTHER, STONE and GARRETT, JJ., concur.